DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention
Claim 1 recites the limitation "the ground" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are rejected because they depend on claim 1. 
Claim 3 recites the limitation “the ground level” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “the ground” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-17 are rejected because they depend on claim 13.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-7, 9-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong, US 2008/0129903. 

Regarding Claim 1, Hong teaches (Figs. 1-4) teaches a display device comprising: 
-a display panel (20) including a plurality of data lines (DL), a plurality of pixel circuits (TFT), and a common electrode (e.g., Each pixel circuit has a common electrode that receives a common voltage VCOM); and 
-a data line drive circuit (D-IC) including a plurality of data output terminals each configured to output a voltage to be applied to each of the plurality of data lines (e.g., As shown in Fig. 4, annotated below, the terminals at the intersection of switches SW1 and SW2 are considered “data output terminals”) and configured to short all the plurality of data output terminals when receiving a power supply off instruction (e.g., When source output enable signal SOE is disabled to a high level due to a power off signal, all data lines DL are shorted; par. 0040), 
wherein the plurality of data output terminals are classified into use terminals electrically connected to the plurality of data lines and unused terminals not electrically connected to the plurality of data lines (e.g., When the data output terminals are connected to the data lines DL through switches SW1, they are considered “use terminals.”  On the other hand, when the data output terminals are not connected to data lines DL, they are considered “unused terminals”; par. 0040.  Thus, whether or not a terminal is considered “use” or “unused” depends on whether it receives a data voltage through data line DL), and at least some of the unused terminals are electrically connected to either the ground or the common electrode (e.g., When SW1 is open, the data output terminals are connected to the common electrodes of the pixels, which receives a VCOM voltage that becomes a ground voltage; par. 0021.  This occurs because the TFTs are still on during this period, allowing the pixels to receive the data signal; par. 0031).  

		
    PNG
    media_image1.png
    525
    524
    media_image1.png
    Greyscale


Regarding Claim 2, Hong (Figs. 1-4) teaches the display device according to claim 1, wherein all the unused terminals are electrically connected to the ground (e.g., Data output terminals connected to a ground voltage through TFTs when SW1 is open; par. 0021, 0031, 0040).  
Regarding Claim 3, Hong (Figs. 1-4) teaches the display device according to claim 2, further comprising: 
a circuit (10) configured to set a potential of the common electrode to the ground level when receiving the power supply off instruction (e.g., Data output terminals connected to a ground voltage through common electrodes of TFTs when SW1 is open; par. 0021, 0031, 0040).  

Regarding Claim 5, Hong (Figs. 1-4) teaches the display device according to claim 1, wherein all the unused terminals are electrically connected to the common electrode (e.g., Data output terminals connected to a common electrode through TFTs when SW1 is open; par. 0021, 0031, 0040).  

Regarding Claim 6, Hong (Figs. 1-4) teaches the display device according to claim 1, wherein some of the unused terminals are electrically connected to the ground (e.g., When switches SW1 are open, terminals A-B are connected to the common electrodes, which has become a ground voltage; par. 0021, 0031, 0040.  Please note that the broad claim limitations here do not require that only some of the unused terminals be connected to ground to the exclusion of other terminals.  Thus, terminals A-B are considered “some of the unused terminals.”).

Regarding Claim 7, Hong (Figs. 1-4) teaches the display device according to claim 6, further comprising: 
(10) configured to set a potential of the common electrode to the ground level when receiving the power supply off instruction (e.g., When power supply unit 10 is turned off, it gradually supplies a common voltage to the common electrode that becomes a ground voltage; par. 0021).  

Regarding Claim 9, Hong (Figs. 1-4) teaches the display device according to claim 1, wherein some of the unused terminals are electrically connected to the common electrode (e.g., When switches SW1 are open, terminals A-B are connected to the common electrodes, which has become a ground voltage; par. 0021, 0031, 0040.  Please note that the broad claim limitations here do not require that only some of the unused terminals be connected to ground to the exclusion of other terminals.  Thus, terminals A-B are considered “some of the unused terminals.”). 

Regarding Claim 10, Hong (Figs. 1-4) teaches the display device according to claim 1, wherein the display panel is a liquid crystal panel (e.g., LCD device; par. 0018).  

Regarding Claim 13, Hong (Figs. 1-4) teaches a display device comprising: 
-a display panel (20) including a plurality of data lines (DL) and a plurality of pixel circuits (e.g., Each pixel circuit has a common electrode that receives a common voltage VCOM); and 
-a data line drive circuit (D-IC) including a plurality of data output terminals each configured to output a voltage to be applied to each of the plurality of data lines (e.g., As shown in Fig. 4, annotated below, the terminals at the intersection of switches SW1 and SW2 are considered “data output terminals”) and configured to short all the plurality of data output terminals when receiving a power supply off instruction (e.g., When source output enable signal SOE is disabled to a high level due to a power off signal, all data lines DL are shorted; par. 0040), 
wherein the plurality of data output terminals are classified into use terminals electrically connected to the plurality of data lines and unused terminals not electrically connected to the plurality of data lines (e.g., When the data output terminals are connected to the data lines DL through switches SW1, they are considered “use terminals.”  On the other hand, when the data output terminals are not connected to data lines DL, they are considered “unused terminals”; par. 0040.  Thus, whether or not a terminal is considered “use” or “unused” depends on whether it receives a data voltage through data line DL), and at least some of the unused terminals are electrically connected to the ground (e.g., When SW1 is open, the data output terminals are connected to the common electrodes of the pixels, which receives a VCOM voltage that becomes a ground voltage; par. 0021.  This occurs because the TFTs are still on during this period; par. 0031).  

Regarding Claim 14, Hong (Figs. 1-4) teaches the display device according to claim 13, wherein all the unused terminals are electrically connected to the ground (e.g., Data output terminals connected to a ground voltage through TFTs when SW1 is open; par. 0021, 0031, 0040).  

Regarding Claim 15, Hong (Figs. 1-4) teaches the display device according to claim 13, wherein some of the unused terminals are electrically connected to the ground (e.g., When switches SW1 are open, terminals A-B are connected to the common electrodes, which has become a ground voltage; par. 0021, 0031, 0040.  Please note that the broad claim limitations here do not require that only some of the unused terminals be connected to ground to the exclusion of other terminals.  Thus, terminals A-B are considered “some of the unused terminals.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ueyama, US 2020/0150475. 

Regarding Claim 11, Hong teaches the display device according to claim 1, but does not teach wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor.  

However, Ueyama teaches wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor (e.g., Pixels are comprised of TFTs that are made of indium gallium zinc oxide; par. 0046).  

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Jong with the above teachings of Ueyama.  Ueyama suggests that this helps prevent display burn-in (par. 0046). 

Regarding Claim 12, Hong in view Ueyama teaches the display device according to claim 11.

Ueyma further teaches wherein the oxide semiconductor is indium gallium zinc oxide (par. 0046).  

The same rationale used to combine Hong with Ueyama stated claim 11 applies here and will not be repeated. 
Regarding Claim 16, Hong teaches the display device according to claim 13, but does not teach wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor.  

However, Ueyama teaches wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor (e.g., Pixels are comprised of TFTs that are made of indium gallium zinc oxide; par. 0046).  

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Jong with the above teachings of Ueyama.  Ueyama suggests that this helps prevent display burn-in (par. 0046). 

Regarding Claim 17, Hong in view of Ueyama teaches the display device according to claim 16. 

Ueyma further teaches wherein the oxide semiconductor is indium gallium zinc oxide (par. 0046).  

The same rationale used to combine Hong with Ueyama stated claim 16 applies here and will not be repeated. 
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 4, Hong teaches the display device according to claim 1.

However, neither Hong, nor the remaining prior art, either alone or in combination, teaches wherein some of the unused terminals are electrically connected to the ground, and the remaining unused terminals are electrically connected to the common electrode.  

Regarding Claim 8, Hong teaches the display device according to claim 1.

However, neither Hong, nor the remaining prior art, either alone or in combination, teaches wherein some of the unused terminals are electrically connected to the ground, and some of the remaining unused terminals are electrically connected to the common electrode.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 18, 2022